Case 1:18-cv-14117-RMB-KMW Document 63 Filed 12/16/20 Page 1 of 1 PageID: 800




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  SUNIL DUTT, on behalf of himself
  and all other persons similarly situated,           Civil Action No. 18-14117(RMB)(KMW)

                          Plaintiff,                                    ORDER
     -against-

  ABK PETROLEUM CORP., ABC CORP.s No.s
  1-10 (said names being unknown and fictitious),
  SUNNY SINGH a/k/a SONNY SINGH,
  PRABHJIT SINGH, and KAMALJIT SINGH,

                          Defendants.



        THIS MATTER having been brought before this Court on application by Shiryak,

 Bowman, Anderson, Gill & Kadochnikov, LLP; and Know Law Group P.C. pro hac vice,

 attorneys for the Plaintiff, on Plaintiff s unopposed motion to approve the settlement agreement;

 and the Court having reviewed Plain iff submission, including the settlement agreement; for

 the reasons set forth on the record on December 16, 2020, the terms of the settlement agreement,

 incl ding he alloca ion of a o ne      fee , a e fai , ea onable and ade a e; and, for good cause

 appearing;

        IT IS on this _____ day of December 2020, ORDERED THAT the Motion to approve

 the settlement agreement                     is hereby GRANTED.




                                        _____________________________________________
                                              HON. REN E MARIE BUMB, U.S.D.J.
